Citation Nr: 0816918	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1966 
and from August 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  In December 
2005, his representative clarified that the veteran wanted a 
hearing before a VLJ at the Board.  This hearing was 
scheduled in April 2006, but the veteran, without explanation 
did not appear for the hearing.  The hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2007). 

These appeals were previously before the Board in October 
2006, when they were remanded for additional development.  
The requested development has been completed for two of the 
issues, and they have been returned to the Board for further 
consideration. 

The issue of entitlement to service connection for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has current sleep apnea that at least as 
likely as not had its onset during active service.  

2.  The veteran has current hallux abducto valgus deformity 
and degenerative joint disease of the first 
metatarsophalangeal joint of the right foot that at least as 
likely as not had its onset in active service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

2.  A hallux abducto valgus deformity and degenerative joint 
disease of the first metatarsophalangeal joint of the right 
foot were incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Given the Board's favorable decisions, there is no further 
duty to provide notice or assist the veteran.  See 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Sleep Apnea

The veteran contends that sleep apnea initially developed 
while he was in active service.  He gives a history of loud 
snoring and respiratory pauses since at least the 1970s.  The 
veteran states that he initially mentioned the sleep problem 
in 1984 but that most of his medical records were lost while 
he was still on active duty.  

A review of the claims file confirms that except for dental 
treatment records, there are few if any service medical 
records dated prior to 1981.  The service medical records 
that are available are completely negative for complaints of 
sleep problems or a diagnosis of sleep apnea.  The veteran 
answered "no" to a history of frequent trouble sleeping on a 
Report of Medical History obtained in April 1986 in 
preparation for the veteran's retirement.  The examination 
conducted at this time was also negative for sleep apnea. 

Post service medical records from Walter Reed Army Medical 
Center indicate that the veteran was first diagnosed as 
having sleep apnea in 2000 and show continued treatment for 
this disability through 2003.  These records do not contain 
any reference to active service.  

During treatment at Potomac Hospital in November 2001, it was 
noted that the veteran had a history of sleep apnea.

A February 2004 VA heart examination include reports from the 
veteran that he had been diagnosed as having sleep apnea and 
used a continuous positive airways pressure (CPAP) machine to 
sleep.  The examiner related the veteran's "symptoms" to 
active service, although it was unclear if this included the 
veteran's sleep apnea or was limited to his cardiac symptoms.  

The veteran was afforded a VA examination for sleep apnea in 
January 2007.  The claims folder was available for review.  
He stated that he had snored loudly and experienced 
respiratory pauses since the 1970s.  This began to bother him 
and he first reported it to a doctor around 1984, but the 
records of this visit had been lost.  A sleep study was first 
conducted in 2000, and the most recent study in 2003 had 
showed severe obstructive sleep apnea.  After the examination 
and review of the folder, the examiner's diagnosis was severe 
obstructive sleep apnea.  

The examiner again noted the veteran's self reported history 
of sleep problems since the 1970s and the lost record of the 
1984 consultation.  The examiner stated that based on the 
available records, there was no record that the veteran 
complained of or was evaluated for a sleep problem while he 
was in service, but the examiner opined that he was likely to 
have had a sleep problem at least several years prior to the 
June 2000 diagnosis.  Therefore, it was as likely as not that 
the veteran's sleep apnea had its onset in service. 

In response to a June 2007 request that the veteran provide 
any additional service medical records he might have, the 
veteran submitted a document dated June 12, 1984.  The 
subject of the document is "Lost Health Record".  The 
document states that the veteran had turned his health 
records over to the outpatient records section of a U.S. Army 
hospital in Germany.  However, extensive searches were now 
unable to find these records.  

The service medical records are negative for a report or 
diagnosis of sleep problems, and the veteran failed to note 
difficulty sleeping on his April 1986 retirement examination.  
However, the veteran reports that he has experienced snoring 
and gasping for breath since the 1970s, and that he reported 
his sleep problems to a doctor in 1984 while on active duty.  
There do not appear to be any service medical records for the 
period prior to 1981, and the veteran has submitted evidence 
to confirm that his records were lost.  The veteran is 
competent to report sleep problems in service.  Therefore, 
the Board concludes that based on the veteran's statements 
and confirmation of missing records and the medical opinion, 
that there is credible evidence of a sleep disability during 
service.  

The post service medical records confirm that the veteran has 
current sleep apnea.  Hence a current disability is 
demonstrated.  

While there is some evidence against a link between the 
current sleep apnea and service, the veteran has reported a 
continuity of symptomatology and the January 2007 VA examiner 
found that it was at least as likely as not that the 
veteran's sleep apnea had its onset in service.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
there is a nexus between current sleep apnea and service.  As 
there is evidence of a sleep disability in service, evidence 
of a current diagnosis of sleep apnea, and competent medical 
evidence of a relationship between the sleep problems in 
service and the current sleep apnea, service connection is 
granted.  

Right Foot

The veteran contends that he has experienced foot problems 
since active service and that there has been a continuity of 
symptomatology up to the present.  

The service medical records show that the veteran was seen 
for complaints of right knee pain and right foot numbness in 
May 1981.  An examination noted hypothesia of the lateral 
aspect of the right foot.  The examiner believed that the 
numbness was possibly related to a knee area trauma.  

An October 1984 examination reportedly showed that the 
veteran's feet were normal. 

The veteran was treated for blisters of both feet later in 
October 1984.

The veteran answered "no" to a history of foot trouble on an 
April 1986 Report of Medical History obtained in preparation 
for his retirement.  An examination conducted at this time 
found that his feet were normal.  

A November 2001 physical examination conducted at a service 
department facility after the veteran had a fall noted a 
bunion on the hallux.

The veteran was afforded a VA examination of the feet in 
April 2007.  The claims folder was made available for review 
by the examiner.  The veteran reported that he had developed 
pain in the great toe of his right foot in 1979.  He reported 
this to sick call but was treated conservatively.  The pain 
did not improve.  After the veteran was discharged, he 
continued to experience pain and continued to receive 
conservative treatment.  Currently he was not under any 
active treatment and did not wear orthotics.  

The veteran reported that he was unable to walk or stand for 
longer than an hour before he developed pain and swelling in 
his right foot.  An examination of the foot revealed a hallux 
abducto valgus deformity with a prominent exostosis of the 
medial aspect of the first metatarsal.  There was significant 
drift of the hallux placing pressure on the second toe which 
was flexible hammered.  The range of motion of the first 
metatarsophalangeal was painful but normal.  There was also a 
painful keratosis of the second toe as a result of the right 
hallux drift.  The diagnoses were hallux abducto valgus 
deformity and degenerative joint disease of the first 
metatarsophalangeal joint of the right foot.

The examiner observed that the claims folder did not contain 
any mention of complaints of, or treatment for, foot pain in 
service; but that the veteran said that the records 
documenting this treatment were lost.  The examiner opined 
that it was probable that the current right foot disability 
was related to service if documentation of foot pain could be 
found.  Without documentation, any opinion would be purely 
speculative.  

With respect to the elements necessary for service 
connection, the record documents a current right foot 
disability diagnoses as were hallux abducto valgus deformity 
and degenerative joint disease of the first 
metatarsophalangeal joint.

The veteran reports that he sought treatment for pain of the 
right great toe in 1979, and that he has experienced problems 
with his foot since that time.  He states that he forgot to 
mention this on the history obtained prior to discharge, as 
he had many other complaints he was trying to document.  He 
is competent to report this history.

The record confirms the loss of service treatment records.  
The Board finds the veteran's report of treatment for pain of 
the right great toe to be credible.  

The April 2007 examiner opined that this disability was 
probably related to service if any documentation of foot pain 
was found.  Medical evidence, however, is not required to 
support a claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The examiner's opinion can, therefore, be read 
as linking the current right foot disability to service.

As the veteran's report of treatment for pain of the right 
great toe is credible, no additional documentation is 
necessary.  Therefore, with evidence of right foot symptoms 
in service, evidence of a confirmed current diagnosis, and 
evidence of a nexus between the current disability and active 
service, service connection for hallux abducto valgus 
deformity and degenerative joint disease of the first 
metatarsophalangeal joint of the right foot is established.  


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a right foot 
disability, namely hallux abducto valgus deformity and 
degenerative joint disease of the first metatarsophalangeal 
joint of the right foot, is granted. 


REMAND

The Board remanded the veteran's claim for service connection 
for a left foot disability in October 2006.  The Board's 
decision noted the veteran's reports of bilateral foot 
symptoms in service with a continuity of symptomatology up to 
the present.  The Board then requested that the veteran be 
provided a VA orthopedic or podiatry examination in order to 
obtain an opinion as to whether or not any current foot 
disability had its onset in service.  

The veteran was afforded a VA examination in April 2007.  
However, this examination does not include any discussion of 
the left foot disability.  In addition, there is no 
indication that the veteran's left foot was examined.  

The Board is obligated by law to ensure compliance with its 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board further notes that the veteran informed the April 
2007 VA examiner that he had received post service treatment 
for his foot disability from the Bethesda Naval Medical 
Center.  The Board believes that an attempt must be made to 
obtain these records. 

As the development requested in the October 2006 remand has 
not been completed, this issue is again REMANDED for the 
following action:

1.  Obtain all treatment records 
pertaining to the veteran's left foot 
dated from 1986 to the present from the 
Bethesda Medical Naval Center in 
Bethesda, Maryland.

2.  Provide the veteran a VA orthopedic 
or podiatry examination.  The examiner 
should review the claims folder.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that any current left foot disability 
had its onset in service, became 
permanently worse in service, or is 
otherwise related to a disease or 
injury in service.  The absence of a 
current chronic left foot disability 
should also be noted.  The examiner 
should provide a rationale for these 
opinions.

3.  If any claim remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


